     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES HEAD,                                     No. 2: 19-cv-1663 TLN KJN P
12                       Plaintiff,
13              v.                                      ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17   Introduction

18          Plaintiff is a federal prisoner, proceeding without counsel, with this civil action under 18

19   U.S.C. § 2520 for violations of 18 U.S.C. § 2511 (“Title III” or “Wiretap Act”) against defendant

20   Shelton.

21          On September 18, 2020, defendant Shelton filed a motion to dismiss on the grounds that

22   this action is barred by the statute of limitations. (ECF No. 29.) On October 15, 2020, plaintiff

23   filed a first amended complaint. (ECF No. 39.) On October 29, 2020, defendant Shelton filed a

24   motion requesting that the court screen the first amended complaint. (ECF No. 40.)

25          Good cause appearing, defendant’s request that the court screen the first amended

26   complaint is granted. Defendant’s motion to dismiss is vacated. The undersigned herein screens

27   plaintiff’s first amended complaint.

28   ////
                                                       1
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 2 of 8


 1   Background

 2           On December 16, 2019, Magistrate Judge Delaney recommended that plaintiff’s

 3   complaint be dismissed.1 (ECF No. 13.) Magistrate Judge Delaney found that plaintiff’s claim

 4   alleging that defendants Shelton and Endrizzi violated his Sixth Amendment right to attorney-

 5   client privilege was not cognizable via a § 1983 action. (Id.) Magistrate Judge Delaney also

 6   found that defendant Endrizzi was immune from suit. (Id.) Magistrate Judge Delaney found that

 7   plaintiff’s claim alleging retaliation based on cell searches in 2009 was clearly time-barred. (Id.)

 8           On June 23, 2020, the Honorable Troy L. Nunley adopted the December 16, 2019 findings

 9   and recommendations recommending dismissal of plaintiff’s claims alleging violation of his

10   constitutional rights by defendant Shelton. (ECF No. 19.) However, Judge Nunley observed that

11   in his objections, plaintiff claimed that Ms. Endrizzi had not been named as a defendant. (Id. at 1

12   n. 1.) Therefore, Judge Nunley’s order did not address the December 16, 2019 findings and

13   recommendations to the extent they recommended dismissal of the claims against defendant

14   Endrizzi.

15           In his June 23, 2020 order, Judge Nunley found that plaintiff’s complaint stated a

16   potentially colorable claim under 18 U.S.C. § 2520 for violations of 18 U.S.C. § 2511 (“Wiretap

17   Act”) against defendant Shelton. (Id. at 5.) Judge Nunley also found that to the extent plaintiff

18   alleged a violation of the Wiretap Act by Sacramento County, Sacramento County was immune

19   from suit. (Id. at 6.)

20           On July 17, 2020, Magistrate Judge Delaney ordered the U.S. Marshal to serve the
21   complaint on defendant Shelton. (ECF No. 24.)

22   Claims in First Amended Complaint

23           Named as defendants in the first amended complaint are Sacramento County, Assistant

24   United States Attorney Endrizzi, Sacramento County Jail and Sacramento County Deputy Sheriff

25   Shelton. (ECF No. 39 at 1.)

26   ////
27
     1
        On October 15, 2020, Magistrate Judge Delaney disqualified herself from participating in this
28   case. (ECF No. 37.)
                                                    2
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 3 of 8


 1           Plaintiff alleges that defendant Shelton provided defendant Endrizzi with recordings of

 2   privileged telephone calls between plaintiff and his lawyer while plaintiff was housed at the

 3   Sacramento County Jail during criminal proceedings. (Id.) Plaintiff also alleges that defendant

 4   Shelton gave defendant Endrizzi written correspondences between plaintiff and his lawyer, as

 5   well as other documents belonging to plaintiff. (Id.) Plaintiff alleges that the purpose of these

 6   disclosures was to give defendant Endrizzi an unfair advantage in the prosecution of plaintiff in

 7   two criminal trials held in the United State District Court for the Eastern District of California.

 8   (Id. at 2.)

 9           Plaintiff alleges that in retaliation for plaintiff’s complaint alleging that his mail was

10   tampered with, defendant Shelton conducted retaliatory cell searches. (Id. at 7-8.) Plaintiff

11   alleges that during these retaliatory cell searches, defendant Shelton confiscated and read

12   plaintiff’s legal and personal mail, legal notes, journals and other papers. (Id. at 8.) Plaintiff

13   alleges that defendant Shelton provided these documents to defendant Endrizzi. (Id.)

14           As legal claims, plaintiff alleges that defendants Endrizzi and Shelton conspired to violate

15   his rights under the First and Fourth Amendment. (Id. at 2.) Plaintiff alleges that defendant

16   Shelton and defendant Sacramento County Jail violated the Wiretap Act. (Id. at 16-18.) Plaintiff

17   alleges that defendant Endrizzi violated the Stored Communications Act, 18 U.S.C. § 2703(a),

18   and the Wiretap Act. (Id. at 16-17.) In particular, plaintiff alleges that defendant Endrizzi

19   violated the Stored Communications Act by failing to obtain a warrant to search, utilize or review

20   the privileged telephone conversations between plaintiff and his lawyer. (Id.) Plaintiff alleges
21   that defendants Endrizzi and Shelton violated the California Invasion of Privacy Act (“CIPA”)

22   (Cal. Penal Code §§ 630, et seq.) and plaintiff’s privacy under the California Constitution. (Id. at

23   20.)

24   Discussion

25           Potentially Colorable Claims

26           Plaintiff’s claim that defendants Shelton and Endrizzi violated the Wiretap Act states a
27   potentially colorable claim for relief. Plaintiff’s claim that defendant Endrizzi violated the Stored

28   Communications Act also states a potentially colorable claim for relief.
                                                         3
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 4 of 8


 1          For the following reasons, the undersigned cannot determine, at this time, whether

 2   defendant Endrizzi is entitled to absolute immunity with respect to these claims. See Lanier v.

 3   Bryant, 332 F.3d 999, 1005 (7th Cir. 2003) (finding prosecutor’s entitled to absolute immunity

 4   for alleged violation of Wiretap Act).

 5          “Federal prosecutors are entitled to absolute immunity if their actions are related to

 6   prosecutorial functions.” Id.

 7          “Prosecutors are absolutely immune from liability for gathering additional evidence after

 8   probable cause is established or criminal proceedings have begun when they are performing a

 9   quasi-judicial function.” Broam v. Bogan, 320 F.3d 1023, 1030 (9th Cir. 2003). “However, even

10   after the initiation of criminal proceedings, a prosecutor may receive only qualified immunity

11   when acting in a capacity that is exclusively investigatory or administrative.” Id. at 1031 (citing

12   Buckley v. Fitzsimmons, 509 U.S. 259, 274 n. 5 (1993)).

13          Based on the allegations in the complaint, the undersigned cannot determine at this time

14   whether defendant Endrizzi is entitled to absolute immunity (or qualified immunity) based on her

15   alleged receipt of recordings of telephone calls between plaintiff and his lawyer from defendant

16   Shelton. Accordingly, the court separately orders service of defendant Endrizzi as to plaintiff’s

17   claims alleging violation of the Wiretap Act and the Stored Communications Act.

18          Plaintiff also alleges that defendants Endrizzi and Shelton conspired to violate the

19   California Invasion of Privacy Act, although he does not identify the section of this law

20   defendants allegedly violated.
21          California Penal Code § 637 criminalizes willful disclosure of telephonic communications

22   by persons who are not parties to the communication without permission.2 The undersigned finds

23   that plaintiff has stated a potentially colorable claim against defendants Endrizzi and Shelton for

24   allegedly violating California Penal Code § 637.3

25   2
       California Penal code § 637.2 provides a private right of action for violation of chapter 1.5 of
26   the Penal Code (Invasion of Privacy).

27   3
        California Government Code Section 821.6 provides, “A public employee is not liable for
     injury caused by his instituting or prosecuting any judicial or administrative proceeding within the
28   scope of his employment, even if he acts maliciously and without probable cause.” The
                                                        4
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 5 of 8


 1          Plaintiff alleges that defendants Endrizzi and Shelton violated his right to privacy under

 2   the California Constitution, apparently based on the claim that defendant Shelton shared with

 3   defendant Endrizzi recordings of plaintiff’s telephone calls with his lawyer and other written

 4   documents he confiscated from plaintiff. Plaintiff has stated a potentially colorable claim for

 5   violation of his right to privacy under the California Constitution against defendants Shelton and

 6   Endrizzi.4

 7          Claims Not Potentially Colorable

 8          In the amended complaint, plaintiff alleges that defendant Sacramento County Jail

 9   violated the Wiretap Act. As discussed above, on June 23, 2020, Judge Nunley found that

10   defendant Sacramento County was immune from suit with respect to plaintiff’s Wiretap Act

11   claim. (ECF No. 19.) Although plaintiff alleges that defendant Sacramento County Jail violated

12   the Wiretap Act, plaintiff’s claim is really brought against Sacramento County. Accordingly,

13   plaintiff’s claim that defendant Sacramento County Jail violated the Wiretap Act is barred by the

14   law of the case doctrine. See Gonzales v. Arizona, 677 F.3d 383, n.4 (9th Cir. 2012) (“Under the

15   law of the case doctrine, a court will generally refuse to consider an issue that has already been

16   decided by the same court or a higher court in the same case.”)

17          Plaintiff alleges that defendants Endrizzi and Shelton conspired to violate his Fourth

18   Amendment rights. The grounds of this claim appear to be that defendant Shelton searched

19   plaintiff’s cell in order to obtain information relevant to plaintiff’s criminal case and then provide

20   it to defendant Endrizzi.
21          It is well-established that inmates do not have any Fourth Amendment claim with respect

22   to cell searches. Hudson v. Palmer, 468 U.S. 517, 525-26 (1984) (society is not prepared to

23
     undersigned cannot determine, at this time, whether defendants are immune from suit as to
24   plaintiff’s claim alleging violation of the California Privacy Act pursuant to § 821.6. See
     Whitaker v. Garcetti, 291 F.Supp.2d 1132, 1155 (C.D. Cal. Nov. 17, 2003), rev’d on other
25   grounds, 486 F.3d 572 (9th Cir. 2007) (“[S]ection 821.6 immunity does not apply to a given
26   sphere of conduct if a particular statute generates governmental liability within that sphere.”)
     4
27     The undersigned cannot determine, at this time, whether defendants are entitled to immunity
     pursuant to California Government Code § 821.6 as to plaintiff’s claim alleging violation of his
28   right to privacy under the California Constitution.
                                                        5
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 6 of 8


 1   recognize as legitimate any subjective expectation of privacy that a prisoner might have in his

 2   prison cell and that, accordingly, the Fourth Amendment proscription against unreasonable

 3   searches does not apply within the confines of the prison cell.”). Accordingly, plaintiff’s Fourth

 4   Amendment claim against defendants Endrizzi and Shelton should be dismissed.

 5           Plaintiff alleges that defendants Endrizzi and Shelton conspired to violate his First

 6   Amendment rights. While plaintiff alleges that defendant Shelton violated the First Amendment

 7   by conducting retaliatory cell searches in response to plaintiff’s grievances, plaintiff does not link

 8   defendant Endrizzi to this alleged retaliation. Accordingly, the undersigned finds that plaintiff

 9   has not stated a potentially colorable First Amendment claim against defendant Endrizzi based on

10   the alleged retaliatory searches by defendant Shelton.

11           Judge Nunley dismissed the retaliation claim made against defendant Shelton in the

12   original complaint as time-barred. Plaintiff has re-plead his retaliation claim in the amended

13   complaint. Therefore, plaintiff’s retaliation claim alleged in the amended complaint against

14   defendant Shelton is barred by the law-of-the case doctrine. See Gonzales v. Arizona, 677 F.3d

15   383, n.4 (9th Cir. 2012) (“Under the law of the case doctrine, a court will generally refuse to

16   consider an issue that has already been decided by the same court or a higher court in the same

17   case.”).5

18           Plaintiff may be claiming that the confiscation of his legal documents violated his First

19   Amendment right to access the courts. “The destruction or confiscation of legal work, documents

20   or mail may state a claim for denial of access to the courts if plaintiff can establish actual injury to
21   court access.” Dunn v. U.S. Marshalls, 1995 WL 449058, at *1 (N.D. Cal. July 20, 1995) (citing

22   Morello v. James, 810 F.2d 344, 346-48 (2d Cir. 1987); cf. Jenkins v. McMikens, 618 F. Supp.

23   1472, 1474-75 (S.D.N.Y. 1985) (complaint alleging merely that “certain documents pertaining to

24   plaintiff's then-pending trial were confiscated and not returned” too conclusory to support claim

25   of denial of access to court).) “For a criminal defendant, however, the offer of court-appointed

26   5
        The retaliation claim against defendant Endrizzi alleged in the amended complaint is likely
27   time-barred for the same reasons the retaliation claim against defendant Shelton is time-barred.
     However, the undersigned need not reach this issue because plaintiff has not stated a potentially
28   colorable retaliation claim against defendant Endrizzi.
                                                        6
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 7 of 8


 1   counsel satisfies the government’s obligation to provide meaningful access to the courts.” Id.

 2   (citing United States v. Wilson, 690 F.2d 1267, 1272 (9th Cir. 1982).)

 3          In the amended complaint, plaintiff alleges that he was represented by attorney Scott

 4   Tedmon in his criminal case at the time his documents were allegedly confiscated. (ECF No. 39

 5   at 2.) The docket in plaintiff’s criminal case, 2: 08-cr-93, indicates that Mr. Tedmon was

 6   appointed to represent plaintiff. (See 2: 08-cr-93 (ECF No. 33, 36.) Because plaintiff had

 7   counsel in his criminal case, plaintiff has not stated a potentially colorable claim for violation of

 8   his First Amendment right to access the courts based on the alleged confiscation of his legal

 9   property. See also Terwilleger v. Washington, 2018 WL 6331621, at *4 (W.D. Wash. Oct. 30,

10   2018) (“Thus, because Plaintiff was represented by counsel in his underlying criminal case,

11   Plaintiff cannot show he received inadequate access to the courts.”).

12           Conclusion

13          For the reasons discussed above, defendant Shelton is ordered to file a response to the

14   plaintiff’s claims in the amended complaint alleging violations of the Wiretap Act, California

15   Invasion of Privacy Act, i.e., California Penal Code § 637, and the right to privacy in the

16   California Constitution.

17          The undersigned separately orders service of defendant Endrizzi as to plaintiff’s claim

18   alleging violation of the Wiretap Act, Stored Communication Act, California Invasion of Privacy

19   Act, i.e., § 637, and the right to privacy in the California Constitution.

20          For the reasons discussed above, the undersigned recommends dismissal of the following
21   claims in plaintiff’s first amended complaint: 1) alleged violations of the First and Fourth

22   Amendments by defendants Endrizzi and Shelton; and 2) alleged violations of the Wiretap Act by

23   defendants Sacramento County Jail and Sacramento County.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1.   Defendant Shelton’s request that the court screen the amended complaint (ECF No.

26               40) is granted;
27          2. Defendant Shelton’s motion to dismiss (ECF No. 29) is vacated;

28          3. Within thirty days of the date of this order, defendant Shelton shall file a response to
                                                         7
     Case 2:19-cv-01663-TLN-KJN Document 50 Filed 12/28/20 Page 8 of 8


 1              plaintiff’s claims in the amended complaint alleging violation of the Wiretap Act, the

 2              California Invasion of Privacy Act, i.e., California Penal Code § 637 and the right to

 3              privacy in the California Constitution; and

 4              IT IS HEREBY RECOMMENDED that the following claims raised in the amended

 5              complaint be dismissed: 1) alleged violation of the Wiretap Act by defendants

 6              Sacramento County and Sacramento County Jail; and 2) alleged violations of the First

 7              and Fourth Amendments by defendants Endrizzi and Shelton.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

13   objections shall be filed and served within fourteen days after service of the objections. The

14   parties are advised that failure to file objections within the specified time may waive the right to

15   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: December 28, 2020

17

18

19

20
     Head1663.ame
21

22

23

24

25

26
27

28
                                                        8
